DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, claim 1 recites “a second liquid metal heat exchanger penetrating within an interior of the high temperature unit of the thermoelectric unit of the thermoelectric element” in lines 7-9. Applicant has no support for such limitation in the originally filed disclosure. Such description is no where to be found in the originally filed disclosure.
Claims 2-3 and 5-7 are rejected on the same ground as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2012/0111386) in view of Tsuneoka et al. (US 2004/0261831).
Regarding claims 1-2, Bell et al. discloses a thermoelectric generator (or energy management system such as shown in fig. 4) comprising:
a thermoelectric element (see TEG 424, fig. 4, [0079]); 
a liquid metal heat exchanger unit (see loops of conduit 404/408 and thermal storage 412, fig. 4), which is connected to a high temperature unit (e.g. lower end) of the thermoelectric element (TEG) so as to exchange heat therewith ([0007] and [0076-0083]), and in which a liquid metal flows (see working medium of molten metal described in [0077] or liquid metal described in [0049], [0068]);
a heat source unit (see heat source 416, fig. 4) connected to the liquid metal heat exchanger unit (e.g. loops of conduit 404 and 408) so as to exchange heat therewith ([0076]); and 
a cooling system (420, fig. 4) connected to the low temperature unit (e.g. upper end) of the thermoelectric element (TEG, see fig. 4).
Bell discloses the liquid metal heat exchanger unit (e.g. loops of conduit 404/408 and thermal storage 412, fig. 4) includes a liquid metal storage unit (or thermal storage 412), a first heat exchanger penetrating within an interior of the heat source unit (see the loop in thermal storage 412 in fig. 4), and a second heat exchanger at the high temperature end of the thermoelectric element (see the loop at the end of TEG opposite to the cooling system in fig. 1), wherein the liquid metal storage (412) fluidly communicated with the first liquid metal heat exchanger (loop in the thermal storage 412) and the second heat exchanger (or the loop of conduit at the high temperature end of the thermoelectric element TEG, see fig. 4). 
Bell does not show the liquid metal storage is arranged between the heat source (416) and the high temperature unit of the thermoelectric element (TEG) in fig. 4.
However, it would have been obvious to one skilled in the art at the time the invention was made to have rearranged the heat source (416) and the thermoelectric element (TEG) such that the liquid metal storage (412) is between the heat source (416) and the high temperature unit of the thermoelectric element (TEG), since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Bell et al. does not show the power generation unit electrically connected to the thermoelectric element in fig. 4. However, Bell et al. teaches the thermoelectric element (TEG) including one or more electric storage device to store electrical power generated by the thermoelectric element (TEG, see [0065], [0096]) or electrical power storage (716) electrically connected to the thermoelectric element (TEG, see fig. 7, [0119]). Bell et al. also teaches a solar collector (402, fig. 4) can be replaced with other energy sources that produce heat such as engine, battery, fuel cell (see [0086]) and power source (102, figs. 1 and 7) is electrically connected to the thermoelectric element (TEG, see figs. 1 and 7, [0036]). It is noted that engine, battery or fuel cell are power sources, or power generating devices, and a battery is also an electrical storage device.
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator in fig. 4 of Bell et al. by electrically connecting the thermoelectric (TEG) in fig. 4 to a power generating unit such as a battery (or an electrical storage device) to store the electric power as explicitly suggested by Bell ([0096]). Alternatively, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator in fig. 4 of Bell by replacing the solar collector with a power generating unit of power sources such as an engine, a battery and a fuel cell and electrically connecting the power generating unit (or power source PPS) to the thermoelectric element (TEG), because bell explicitly suggests doing so (see [0086], figs. 1 and 7, [0036]). 
Bell et al. shows the heat exchangers at the thermal storage (412) and heat source (416) each is configured to have a housing such that each heat exchanger is penetrating within the interior of the housing (see fig. 4). Bell does not show the heat exchanger at the high temperature unit (or end) of the thermoelectric element to be penetrating an interior of the high temperature unit. 
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the thermoelectric generator of modified Bell et al. by housing the heat exchanger at the high temperature unit of the thermoelectric element such that the heat exchanger is penetrating the interior of the housing, because Bell et al. explicitly suggests doing so with the heat exchangers at the thermal storage and heat source. 
Bell et al. discloses using a cooling source connected to a cooling system which is connected to the low temperature unit, e.g. the cold side, of the thermoelectric element (TEG) to cool the thermoelectric element ([0084]). Bell et al. does not explicitly disclose including a water supply unit connected to the low-temperature unit of the thermoelectric element such that the water supplied from the water supply unit is passed through the low temperature unit of the thermoelectric element.
Tsuneoka et al. discloses using a water supply (40, fig. 8) connected to the low temperature unit of the generator (12, fig. 8) such that the water supplied from the water supply unit (40) is passed through the low temperature unit of the generator (12, see fig. 8), wherein the generator (12) comprising a thermoelectric element (fig. 3, [0017], [0023], [0054-0056]). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of modified Bell et al. above by incorporating a water supply connected to the low-temperature unit of the thermoelectric element such that the water supplied from the water supply unit is passed through the low temperature unit of the thermoelectric element as taught by Tsuneoka et al.; because Bell et al. explicitly suggests including a cooling source to the cooling system to cool the thermoelectric element, and Tsuneoka et al. teaches passing the water to the low-temperature unit of the thermoelectric element would allow unheated water is heated when passing through the water supply passage formed for the low temperature unit and such heated water is used to heat the vehicle compartment and the inner space of the vehicle (see fig. 8, [0084]).
Bell et al. discloses a heated working medium is circulated to the heat source (416) for further heating to increase the temperature through a heat exchanger (see the corrugated tubing in the heat source 416) when the demand is increased ([0080]) and to the thermal storage (412) of the liquid metal heat exchanger through a heat exchanger (see corrugated conduit in thermal storage 412) to store and provide sufficient thermal energy, e.g. temperature, for use ([0079]), and Tsuneoka et al. discloses heated water from the low-temperature unit of the thermoelectric element is used to heat the vehicle compartment and the inner space of the vehicle compartment ([0084]).
Modified Bell et al. does not disclose circulating water from the low temperature unit of the thermoelectric element, or the heated water resulting from the water passing through the low temperature of the thermoelectric element, to the heat source unit and then to the liquid metal heat exchanger such that there is a first water heat exchanger and a second heat exchanger as claimed.
However, it would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric generator of modified Bell et al. by circulating the water, which is a working medium, from the low temperature unit of the thermoelectric element to the heat source unit to further increase the temperature of the water through a first hot water heat exchanger and then to the thermal storage of the liquid metal heat exchanger through a second hot water heat exchanger to store and provide sufficient thermal energy for the use of such heated water in heating the vehicle compartment and the inner space of the vehicle compartment such that there is a first water heat exchanger; because Bell et al. explicitly suggests using the heat source to further increase temperature working medium and thermal storage of the liquid metal heat exchanger to store and provide sufficient thermal energy, and Tsuneoka et al. discloses heating water for use in heating the vehicle compartment and the inner space of the vehicle compartment. In such modification, the first hot water heat exchanger is connected to the low temperature unit of the thermoelectric element and to the heat source unit so as to exchange heat therewith, and the second hot water heat exchanger is connected to the first hot water heat exchanger and to the liquid metal heat exchanger via the thermal storage so as to exchange heat therewith, and the water passed through the first hot water heat exchanger is supplied to the second hot water heat exchanger, because the water supplied from the water supply is circulated through the thermoelectric element, the heat source unit and the liquid metal heat exchanger unit in the thermoelectric generator of modified Bell et al.
Regarding claim 3, modified Bell et al. disclose a thermoelectric generator as in claim 2 above, wherein the water supply unit is connected to one or more of the first hot water heat exchanger and the second hot water heat exchanger, and water is supplied from the water supply unit to the first hot water heat exchanger, or from the water supply unit to the second hot water heat exchanger, because the water from the water supply unit is circulated through the thermoelectric element, the first hot water heat exchanger and then to the second hot water heat exchanger (see claims 1-2 above).
Bell et al. shows the heat source (416) in fig. 4 to be a burner system (see fig. 4). 
Bell et al. does not show the heat source (416) in fig. 4 to be a boiler.
However, Bell et al. describes a boiler is an equivalent heat source as a burner ([0009]), and using a boiler to generate heat ([0067]), a boiler is a burner ([0067]).
Therefore it would have been obvious to one skilled in the art at the time of the invention was made to modify the thermoelectric generator of modified Bell et al. in claim 2 above by using a boiler as a heat source, because Bell et al. explicitly disclose a boiler is an equivalent heat source as the burner, using a boiler to generate heat, and a boiler is a burner.
Regarding claim 5, modified Bell et al. discloses a thermoelectric generator as in claim 4 above, wherein Bell et al. shows the liquid metal (or the working medium in the conduits) circulates between the first liquid metal heat exchanger (or conduit in heat source 416) and the liquid metal storage unit (see conduit in thermal storage 412), and between the second liquid metal heat exchanger (e.g. conduit at the bottom of TEG) and the liquid metal storage unit (412, see fig. 4).
Regarding claim 6, modified Bell et al. discloses a thermoelectric generator as in claim 1 above, wherein Bell et al. teaches the heat source (416) includes a burner system and fuel (see fig. 4),wherein a battery provides initial power to the fan and pump to transfer the fuel to the burner (see [0050]). In other words, Bell et al. teaches the electricity produced at the power generation unit, e.g. battery, is supplied to the heat source unit, e.g. burner system.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Bell et al. (US 2012/0111386) as applied to claim 1 above, and further in view of Sauciuc et al. (US 2007/0164427).
Regarding claim 7, modified Bell et al. discloses a thermoelectric generator as in claim 1 above, wherein Bell et al. discloses using liquid metal as the working medium for the hot side of the thermoelectric element (see claim 1 above).
Modified Bell et al. does not explicitly teaches the liquid metal is composed of one or more of tin, bismuth, lead, and gallium.
Sauciuc et al. teaches a liquid metal for working medium of a heat exchanger composed one of tin, lead ([0036]), bismuth ([0038]) and gallium ([0034], also see [0043-0048]).
It would have been obvious to one skilled in the art at the time the invention was made to have used the liquid metal composed of one or more of tin, lead, bismuth, and gallium as taught by Sauciuc et al.; because Sauciuc et al. teaches such liquid metal would have high thermal conductivity to improve a transfer of heat ([0025]), a low thermal resistance to improve a transfer of heat ([0026]), including gallium would improve thermal conductivity across an interface, reduce susceptibility to oxidation and lower liquidus of an alloy ([0034]), including bismuth would lower cost and lower liquidus of an alloy, including tin would lower liquidus ([0043-0045]), and including lead would lower liquidus ([0047-0048]).
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
Applicant argues that cited references do not teach the second liquid metal heat exchanger penetrating within an interior of the high temperature unit of the thermoelectric element. 
The examiner replies that Applicant also does not even disclose such limitation in the originally filed disclosure. Bell teaches the heat exchangers at the thermal storage (412) and heat source (416) are housed such that the heat exchangers are penetrating the interior of the housing (see fig. 4). Therefore, it would have been obvious to one skilled in the art to have housed the heat exchanger at the high temperature unit of the thermoelectric element of Bell such that heat exchanger (or conduits) penetrates the interior of the housing, because Bell suggests doing so for the heat exchangers at the thermal storage and heat source.
Applicant argues that it would not have been obvious to rearrange the heat source and the thermoelectric element such that the liquid metal storage is between the heat source and the high temperature unit of the thermoelectric element, because such arrangement would not achieve the heat generated from the heat source being delivered directly to the thermoelectric element. Applicant then concludes without providing evidence that the rearranging of parts as claimed are unexpected results and would not be routine experimentation. 
The examiner replies that the heat generated by the heat source are delivered to thermoelectric element by conduits system. Bell also teaches a secondary heat source such as solar collector (402) is arranged such that the thermal storage is between the solar collector and the thermoelectric element. As such, rearrangement the heat source (416) such that the thermal storage (412) is between the heat source (416) and the thermoelectric element (TEG) would involve nothing more than a mere rearrangement of parts. Applicant has not provided any subjective evidence of unexpected results of the claimed invention over the prior art, when Bell explicitly suggests arranging the heat storage (or thermal storage 412) between a heat source (or the solar collector 402) and the thermoelectric element (TEG 424, see fig. 4). It is well settled that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726


/THANH TRUC TRINH/Primary Examiner, Art Unit 1726